Filed 4/23/13 P. v. Matthews CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                               2d Crim. No. B243101
                                                                     (Super. Ct. No. 1401573, 1401572)
     Plaintiff and Respondent,                                            (Santa Barbara County)

v.

DARYL DEAN MATTHEWS,

     Defendant and Appellant.



                   Daryl Dean Matthews appeals from an order denying his petition for a writ
of error coram nobis in which he sought to vacate a judgment that was entered in 2000
after his plea of guilty to one count of possession of cocaine. (Health & Saf. Code,
§ 11350, subd. (a).) As part of the plea agreement, Matthews admitted four prior strike
convictions, including a 1994 conviction for rape. (Pen. Code, §§ 261, 1170.12, subds.
(a)-(d), 667, subds. (b)-(i)).) The trial court sentenced him to 25 years to life in state
prison.
                   We appointed counsel to represent Matthews in this appeal. After
examining the record and researching potential issues, counsel advised us he could not
find any arguable issues to raise on Matthews' behalf.
                   Matthews submitted a supplemental brief and an amended supplemental
brief in which he asserts that the trial court should have vacated the 2000 conviction
because his guilty plea was predicated on a promise to dismiss the 1994 strike and a
promise that, as a “second striker,” he would serve no more than 11 years in state prison
or mandatory probation pursuant to Proposition 36. He also contends the 1994
conviction was based on false evidence, as demonstrated by newly discovered evidence.
              We have considered Matthews' brief and reviewed the entire record. The
petition for corum nobus does not meet any of the criteria for relief. (People v. Kim
(2009) 45 Cal.4th 1078, 1093.) We are satisfied that Matthews’ attorney has fully
complied with his responsibilities and that no arguable issues exist. (People v. Wende
(1979) 25 Cal.3d 436, 443.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P.J.


We concur:



              YEGAN, J.



              PERREN, J.




                                            2
                                   Brian Hill, Judge

                       Superior Court County of Santa Barbara

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.
            No appearance for Respondent.




                                          3